

115 HR 6556 IH: To designate the facility of the United States Postal Service located at 301 East Third Street in Farmville, Virginia, as the “Barbara Rose Johns Post Office”.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6556IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Garrett introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 301 East Third Street in
			 Farmville, Virginia, as the Barbara Rose Johns Post Office.
	
		1.Barbara Rose Johns Post Office
 (a)DesignationThe facility of the United States Postal Service located at 301 East Third Street in Farmville, Virginia, shall be known and designated as the Barbara Rose Johns Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Barbara Rose Johns Post Office.
			